   Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 1 of 34




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
ASHTON BRINKLEY and JARED
SPELL,

      Plaintiffs,
                                               No. 2:18-CV-89
      v.

MICHAEL GLENN WATERS, an
individual; APPLING COUNTY
SCHOOL DISTRICT; DR. SCARLETT
M. COPELAND, in her official
and individual capacities; DR.
GENE A. STARR, in his official
and individual capacities;
VIOLET MARCHMAN, in her
official and individual
capacities; JAMES CAROL WATERS,
an individual; WANDA L. WATERS,
an individual; JOHN/JANE DOES
Nos. 1-5,

      Defendants.


                                 ORDER

     This matter comes before the Court on the Motion for Summary

Judgment, dkt. no. 88, filed by Defendants Appling County School

District, Dr. Scarlett Copeland, and Dr. Gene Starr (collectively,

“Defendants”). Also pending before the Court is the Motion to

Strike, dkt. no. 113, filed by Plaintiff Ashton Brinkley and Jared

Spell (collectively, “Plaintiffs”). The motions are fully briefed

and ripe for review. For the reasons stated below, Defendants’
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 2 of 34



Motion for Summary Judgment is DENIED in part and GRANTED in part,

and Plaintiffs’ Motion to Strike is DENIED.

                              Factual Background

       This case involves inappropriate sexual conduct by a high

school teacher toward Plaintiffs, two former students. Plaintiffs

both started their freshman year at Appling County High School in

the fall of 2012. Dkt. No. 102-1 ¶ 21. At some point in the fall

of     2010,    Defendant    Michael       Waters   (“Waters”) 1   applied    for

employment with the Appling County School District (“A.C.S.D”) and

was hired as a math teacher for Appling County High School. Id.

¶¶ 2, 3.

       In Waters’ application for hire, he answered “yes” to the

following questions: (1) have you ever had a teaching certificate

or credential denied, revoked or suspended in any state and (2)

have    you    ever   been   placed   on    disciplinary   probation   or    been

suspended from a job, college or university. Id. ¶ 12.

       In a written explanation attached to his application, Waters

outlined that the Professional Standards Commission (“PSC”) 2 had

suspended his teaching certificate for twenty days following a

2009 incident at his prior place of employment—the Camden County

School District. Dkt. No. 107-7 at 67. In his attached explanation,



1 Defendant Waters has not moved for summary judgment in the present case.
2The PSC is the state agency in Georgia that licenses all public school teachers
in the state. In order to teach in a public school in Georgia, a teacher must
have a valid certificate with the PSC. Dkt. No. 102-1 ¶ 8.

                                           2
      Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 3 of 34



Waters     indicated   that    multiple     students    had    made   allegations

against him for “inappropriate actions” but he claimed that the

“only action [he] acknowledged for the suspension was having an

inappropriate conversation with a student.” Id. at 68. Before

hiring him, an A.C.S.D. interview committee 3 probed Waters about

the written explanation he provided in his employment application.

Dkt. No. 102-1 ¶ 14. Waters further indicated that the previous

allegations were turned over to the PSC and the Camden County

Sheriff’s Department. Dkt. No. 88-1 at 11.

        Upon    receiving   the   Camden     County    allegations,     the   PSC

conducted an investigation and issued a Probable Cause Case Report

(the “PSC Report”) on Waters’ conduct. Dkt. No. 102-5 at 2. The

PSC    Report    contains     allegations    that     Waters   “inappropriately

touched students. Specifically, several male students reported

that the male educator had discussed sexual matters and touched

them inappropriately.” Id. at 2. The report detailed the following

relevant investigative findings, which are undisputed:

        The system discovered that four students alleged
        inappropriate conduct by the educator [Waters]. The
        students alleged that the educator discussed sexual
        matters and touched them inappropriately.

        The system notified DFCS. DFCS turned the investigation
        over to law enforcement.

        The law enforcement investigator assigned to the case
        interviewed numerous witnesses. He felt that the most

3 The interview committee consisted of Defendant Starr, the chair of the math
department, and a non-party math teacher. Id. ¶ 5.

                                       3
Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 4 of 34



  credible of the witnesses was Student 1 that reported
  the educator touched him when he was a freshman (now a
  senior) at the high school. Student 1 reported that after
  the educator touched him he told the educator that he
  would kill him if he ever touched him again. Student 1
  dropped out of the FFA program and avoided the educator.

  The   investigator   interviewed  two   other   students
  ([students] 2 & 3). These two students had apparently
  collaborated with each other. Student 2 stated that the
  educator had inappropriately touched him on four
  different occasions. Student 3 stated that he had
  witnessed the educator touching Student 2. The statement
  of Student 3 was not consistent with Student 2’s
  statement. The investigator discounted these statements.
  The DA did not proceed with criminal charges based on
  this information.

  . . .

  The students’ statements were consistent that the
  educator talked to them about their personal lives. The
  students related that the topic often involved sexual
  questions and information.

  The educator [Waters] wrote a four page single spaced
  email explaining why he thought students would tell lies
  about him. The educator specifically mentioned student
  1 who had not been in the FFA program since his freshman
  year.

  . . .

  [The   associate   principal]   was  involved   in   the
  investigation of the educator. She believes that the
  students were truthful. She thinks that the students
  have difficulty with their statements, but overall, they
  were truthful.

  The educator’s direct supervisor and the investigator of
  the current matter stated that he felt that the students
  were attempting to discredit the educator. He did think
  that student 1 was credible.



                                4
   Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 5 of 34



     . . .

     The educator states that he may have discussed sexual
     topics with students.

Id. at 2-3.

     Under a subsequent section labeled “Findings of Fact,” the

PSC Report concluded the following:

     Students alleged that the              educator touched them
     inappropriately and discussed         sexual topics with them.
     The   students’   statements         regarding   inappropriate
     touching were not consistent.        The educator acknowledged
     discussing sexual topics with        the students.

Id. Ultimately, the PSC recommended a twenty-day suspension of

Waters’ teaching certificate. Dkt. No. 102-2 ¶ 2. It is undisputed

that the A.C.S.D. obtained and relied upon the PSC Report prior to

hiring   Waters.   Dkt.   No.   109   ¶   2.   However,   no   monitoring   or

restrictions, other than normal supervision of teachers, were

placed on Waters at Appling County High School until the August

2014 incident discussed below. Dkt. No. 109 ¶ 7.

     Plaintiffs met Waters during their freshman year at Appling

County High School when they joined Envirothon—a school club for

which Waters was the faculty sponsor. 4 Dkt. No. 102-1 ¶ 22-23. One

of the other students in Envirothon was C.F., who was a ward of

Waters and living with him during this time. Id. at 27. From 2012



4 Envirothon is a program that recognizes students in high school who are

interested in forestry, agriculture, entomology, and other areas of wildlife.
Dkt. No. 102-1 ¶ 24. The Envirothon team would compete against other teams
throughout the state and, at times, teams from other states. Id. ¶ 25.

                                      5
   Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 6 of 34



until August 2014, A.C.S.D. had no knowledge of any allegations of

possible inappropriate conduct by Waters with either Plaintiffs or

any other students. Id. ¶ 32.

     However, in August of 2014, an incident involving Waters and

Plaintiff Brinkley was reported to school officials. Specifically,

Gina Brinkley, Plaintiff Brinkley’s mother (“Ms. Brinkley”), and

Gina Brinkley’s boyfriend, Steve Clinich, spoke to Principal Gene

Starr (“Defendant Starr”) about the fact that Plaintiff Brinkley

did not come home after band practice the previous night. Dkt. No.

102-1 ¶ 33. After Plaintiff Brinkley did not come home at his usual

time, Ms. Brinkley tracked her son’s location to Waters’ home.

According   to   Defendants,   Clinich    informed   Starr   that   when

Brinkley’s mother arrived, all that she saw was Plaintiff Brinkley

come out of a “darkened room.” Dkt. No. 88-1 at 4.

     Plaintiffs’ version of these facts, however, give a much more

detailed depiction of the events. As stated in her deposition, Ms.

Brinkley called Plaintiff Brinkley multiple times before tracking

his location and driving over to Waters’ house. Dkt. No. 102-10 at

3. Upon arriving at the Waters’ residence, she beat on the door

until she was let in by C.F. Id. at 4. She then went straight to

Waters’ bedroom and turned the knob, which was locked. Id. at 8.

At that point, Ms. Brinkley said she was “about to bust the door

down.” Id. When Plaintiff Brinkley opened the bedroom door, the

bedroom lights were off and Waters was “in his underwear only,

                                   6
      Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 7 of 34



laid up in the bed.” Id. Further, it appeared that Plaintiff

Brinkley had been crying uncontrollably. Id. at 9. The next day,

Ms. Brinkley relayed all of this to Defendant Starr. Id. at 10.

This included her telling Starr that Waters was “laid up in his

bed in underwear only.” Id.

        After     Defendant   Starr   was     made   aware    of   this   possible

inappropriate conduct by Waters, Starr informed Superintendent

Scarlett Copeland (“Defendant Copeland”) about the allegations,

and Copeland directed Starr to conduct an investigation. Dkt. No.

102-1 ¶ 9. As a part of the investigation, Defendant Starr called

PSC Investigator John Grant to see if any other complaints had

been filed against Waters. Dkt. No. 102-25 at 5. Grant indicated

that two prior complaints regarding Waters had been filed; there

was one complaint in 2006 which PSC did not investigate and another

incident in 2009 for which Grant claimed, “[Waters] received a

one-month probation for inappropriate touching of male students.”

Id. Grant suggested that Defendant Starr turn the current matter

over to the Division of Family and Children Services (“DFACS”).

Id.

        Defendant Starr—along with other staff at the school—also

spoke to Waters and Plaintiff Brinkley. Id. ¶ 37. When questioned

why    he   was    at   Waters’   house     that   night,    Plaintiff    Brinkley

indicated that he thought Waters was mad at him, so he went to

Waters’ house after band practice to speak with him. Id. ¶ 38.

                                          7
    Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 8 of 34



Plaintiff Brinkley stated that nothing inappropriate occurred with

Waters that night. Id. ¶ 39. Nonetheless, Defendant Starr turned

the matter over to DFACS for further investigation. 5 Dkt. No. 107-

1 at 45.

      In addition to turning the matter over to DFACS, Starr also

informed Defendant Copeland of his investigative findings and

issued a directive letter to Waters regarding the incident. Dkt.

No. 102-1 ¶ 42. The directive letter instructed Waters to only

maintain appropriate and professional communication with students

and not to have students in his home or bedroom alone; the

directive   letter   also   implemented   a   “blanket   prohibition”     on

discussing personal matters with students. Dkt. No. 102-1 ¶ 43.

Defendant Starr advised Waters to have no further contact with

Plaintiff Brinkley. Dkt. No. 102-25 at 6. Further, Defendant Starr

assigned a support teacher to be in all of Waters’ classes and

assigned another teacher to be co-advisor of the Envirothon team.

Dkt. No. 102-1 ¶¶ 44-45. However, Defendant Starr clarified that

the co-advisor “wasn’t to monitor him. She was to be a part of the

program and to be included in what the program did. She was not an

administrative over him.” Dkt. No. 107-1 at 59. The co-sponsor was

not informed of the allegations involving Waters. Id. Waters was

still allowed to go on out-of-town Environthon trips with students



5 DFACS concluded there was insufficient evidence to pursue charges against
Waters regarding the August 2014 bedroom incident. Dkt. No. 102-1 ¶¶ 40-41.

                                    8
   Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 9 of 34



after the August 2014 incident. Dkt. No. 109 ¶ 10. Waters responded

to Starr’s directive letter through a response letter telling Starr

that he had no intention to follow the mandates set out in the

directive letter. Dkt. No. 107-7 at 45-49. In his response, Waters

asserted that he had not and would not ever “cross the line” by

having an unprofessional relationship with any of his students.

Id. at 45.

     In August 2015, the Appling County Sheriff’s office informed

A.C.S.D. that Waters had been arrested for sexual misconduct with

students. Dkt. No. 102-1 ¶ 46. The day after Waters was arrested,

Defendant    Starr      went   to   the    jail    and   obtained   an   immediate

resignation from Waters. Id. ¶ 47. Both Plaintiffs and Defendants

agree that from Plaintiffs’ freshman year until approximately

Spring 2015, Waters engaged in inappropriate conduct of a sexual

nature with Plaintiffs, including sexual acts, at his house and on

some of the Envirothon trips. Id. ¶ 30. Neither party disputes

that Waters continued to sexually abuse at least one of the

Plaintiffs in this case after the August 2014 bedroom incident

occurred. Dkt. No. 109 ¶ 11.

                               Plaintiffs’ Claims

     Plaintiffs contend that Defendants are liable for injuries

caused by the repeated sexual molestation and other sexual acts

done to them by Waters. Relevant to Defendants’ motion for summary

judgment    are   the    causes     of    action   brought   against     A.C.S.D.,

                                           9
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 10 of 34



Defendant Copeland, and Defendant Starr. Specifically, Plaintiffs

allege that: (1) A.C.S.D. violated Title IX of the Education

Amendments of 1972, 20 U.S.C. §§ 1681 et seq., (“Title IX”); (2)

all Defendants are liable for the deprivation of Plaintiffs’

Fourteenth Amendment substantive due process rights, in violation

of 42 U.S.C. § 1983 (“section 1983”); and (3) all Defendants were

negligent in hiring, training, and supervising Waters. 6

       As a preliminary matter, the parties dispute what evidence

the Court should consider in deciding the summary judgment motion.

In    conjunction    with    their   reply   brief,   Defendants   filed    an

affidavit from Dr. Paul Shaw (“Shaw”). Dkt. No. 108. In response,

Plaintiffs filed a Motion to Strike the affidavit, arguing that

Defendants failed to timely disclose Shaw as a witness. Dkt. No.

113.    Thus,   before   addressing    Defendants’     Motion   for   Summary

Judgment, the Court will first address Plaintiffs’ Motion to

Strike.

                       PLAINTIFFS’ MOTION TO STRIKE

                            I.   Standard of Review

       An affidavit submitted in connection with a summary judgment

motion is subject to a motion to strike if it does not meet the

standards set forth in Federal Rule of Civil Procedure 56. Story



6 Plaintiffs made clear in their response to the motion for summary judgment
that they do not contest the requested summary judgment on Plaintiffs’ state
law claims for negligent hiring, training, and supervision of Waters. Dkt. No.
102 at 24.

                                       10
    Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 11 of 34



v. Sunshine Foliage World, Inc., 120 F. Supp. 2d 1027, 1030 (M.D.

Fla. 2000). Pursuant to Rule 56(c)(4), an affidavit used to oppose

a motion for summary judgment “must be made on personal knowledge,

set out facts that would be admissible in evidence, and show that

the affiant or declarant is competent to testify on the matters

stated.” Fed. R. Civ. P. 56(c)(4).

                              II.   Discussion

      Specifically, Plaintiffs request that the Court strike Shaw’s

affidavit because “none of the rules or timelines were complied

with by defendants.” Dkt. No. 113 at 2. Plaintiffs take issue with

the fact that Defendants “waited to disclose Dr. Shaw not only

after the discovery period had expired but also after Plaintiffs

had completed their briefing.” Id. 7

      Indeed, under Federal Rule of Civil Procedure 26(a)(I)(A)(i),

Defendants are required to provide initial disclosures of “the

name and, if known, the address and telephone number of each

individual likely to have discoverable information—along with the


7 Plaintiffs also contend that Dr. Shaw’s testimony should be excluded because
it is expert testimony that fails to comply with applicable discovery and
evidentiary rules. Dkt. No. 113 at 2. However, such evidence is not based on
scientific, technical, or other specialized knowledge as required to fall within
the scope of Federal Rule of Evidence 702. Rather, the statements contained in
Shaw’s affidavit are based on his personal knowledge as Director of Educator
Ethics for the PSC and as a member of the Management Team of the PSC Educator
Ethics division. As the Eleventh Circuit has consistently recognized, lay
witness testimony can be “based upon [a witness’s] particularized knowledge
garnered from years of experience within [a particular] field” and will not run
afoul of the prohibitions set forth in Federal Rule of Evidence 701(c). United
States v. Thomas, 631 F. App’x 847, 850 (11th Cir. 2015); see also United States
v. Hill, 643 F.3d 807, 841 (11th Cir. 2011) (“Rule 701 does not prohibit lay
witnesses from testifying based on particularized knowledge gained from their
own personal experiences.”).

                                      11
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 12 of 34



subjects of that information—that the disclosing party may use to

support its claims or defenses, unless the use would be solely for

impeachment.” Defendants admit that they did not disclose Shaw in

their initial disclosures. Dkt. No. 115 at 2. However, it is

Defendants’ position that such disclosure was unnecessary because

they did not intend to rely on Shaw’s testimony in support of their

defenses. Id. Instead, Defendants argue, the only reason they

submitted     Shaw’s   affidavit    was    to    impeach    and     rebut    certain

statements within the affidavit of PSC investigator John Grant,

which Plaintiffs submitted in conjunction with their Response

Brief. Dkt. No. 102-14. Because Grant’s affidavit provided new

testimony that was not previously disclosed, Defendants argue that

they should be permitted to use Shaw’s affidavit to impeach and

rebut this evidence. Id. As laid out in Rule 26, initial disclosure

is    not   required   when   the   use    of    testimony     is    “solely    for

impeachment.” Fed. R. Civ. P. 26 (a)(I)(A)(i). Here, in their

response     brief,    Plaintiffs   submitted       an     affidavit    from    PSC

investigator      Grant   that   stated     he    “found,     based     on    [his]

investigation, that Mr. Waters did inappropriately touch student

1,” despite any such conclusive finding appearing otherwise in the

PSC Report. Dkt. No. 102-14 ¶ 6. In response to this new testimony,

Defendants submitted Shaw’s declaration as evidence that such

inappropriate touching would warrant a minimum one-year suspension

of the educator’s teaching certificate as opposed to the twenty-

                                      12
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 13 of 34



day suspension that Waters actually received. Dkt. No. 108 at 17.

As such, the Court finds that Shaw’s testimony is being offered

solely to disprove the testimony being offered by Plaintiffs in

their response brief. United States v. Lezcano, 296 F. App’x 800,

803 (11th Cir. 2008) (quoting United States v. Frazier, 387 F.3d

1244, 1269 (11th Cir. 2004) (en banc) (“The purpose of rebuttal

evidence is to explain, repel, counteract, or disprove the evidence

of the adverse party, and the decision to permit rebuttal testimony

is one that resides in the sound discretion of the trial judge.”).

Because Shaw’s testimony properly serves impeachment purposes, it

is    not   subject      to   the    Rule   26    initial   disclosures    deadline.

Therefore, Plaintiffs’ Motion to Strike is DENIED. The Court will

consider both the Grant affidavit and the Shaw affidavit to the

extent      they   are    relevant     to   the    determination   of     the   claims

discussed below.

                   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                                I.     Legal Standard

       Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is “genuine” where the evidence would allow “a

reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                            13
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 14 of 34



(1986)). A fact is “material” only if it “might affect the outcome

of the suit under the governing law.” Id. (quoting Anderson, 477

U.S. at 248). Factual disputes that are “irrelevant or unnecessary”

are not sufficient to survive summary judgment. Anderson, 477 U.S.

at 248.

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case. See id. at 325. If the moving party discharges this

burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

     The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)). Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.” Id.

at 1117. Where the nonmovant attempts to carry this burden with

                                  14
   Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 15 of 34



nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir. 1981) (citing

Fed. R. Civ. P. 56(e)).

                              II.   Discussion

                                 a. Title IX

      Plaintiffs bring their first claim under Title IX of the

Education Amendments of 1972. Title IX provides:

      No person in the United States shall, on the basis of
      sex, be excluded from participation in, be denied the
      benefits of, or be subjected to discrimination under any
      education   program   or  activity   receiving   Federal
      financial assistance.

20 U.S.C. § 1681(a). Plaintiffs assert this claim solely against

A.C.S.D., an education program that receives federal funds. 8

      Plaintiffs contend they were subjected to harassment and

discrimination because of the repeated sexual molestation and

other sexual acts done to them by Waters, and they argue that

A.C.S.D. is liable under Title IX for failing to prevent this

harassment. Dkt. No. 1 ¶¶ 69-79. The Supreme Court has recognized

an implied right of action under Title IX for sexual harassment of

a student by a teacher. Gebser v. Lago Vista Indep. Sch. Dist.,



8 Paragraph three of the Complaint, dkt. no. 1 at 5, suggests that the Title IX

claim is also against Defendants Copeland and Starr. The Eleventh Circuit has
been clear, however, that Title IX claims cannot be pursued against individual
defendants in their personal capacities. Williams, 477 F.3d at 1300. To the
extent Plaintiffs intend to bring their Title IX claim against any individual,
such claim must be dismissed.

                                      15
    Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 16 of 34



524 U.S. 274, 277 (1998). Furthermore, the Supreme Court has held

that Title IX places on public school systems the duty to protect

students     from    intentional      discrimination,    including      sexual

harassment    or    abuse,   by   teachers. Franklin    v.   Gwinnett    Cnty.

Public Sch., 503 U.S. 60, 75 (1992f). To hold the school district

liable, a plaintiff must establish that a district official with

authority 9 to institute corrective measures on the district’s

behalf had (1) actual notice of the teacher’s misconduct and (2)

thereafter     was deliberately        indifferent to   that    misconduct.

Gebser, 524 U.S. at 277. The standard for liability in Title IX

cases is far less rigorous in cases involving teacher-on-student

sexual harassment than those involving student-on-student sexual

harassment. Hill v. Cundiff, 797 F.3d 948, 968 (11th Cir. 2015)

(citing Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 650-53

(1999)).

                                  1. Actual Notice

      Under Title IX’s actual notice requirement, a plaintiff must

demonstrate that the notice was “sufficient to alert the decision-

maker to the possibility of sexual harassment by the teacher.”

J.F.K. v. Troup Cnty. Sch. Dist., 678 F.3d 1254, 1255–56 (11th

Cir. 2012). Defendants contend “that school district officials did

not have notice that [Waters] was sexually abusing the Plaintiffs.”


9 It is undisputed that Defendant Starr was an “appropriate person” with
authority under Title IX. Dkt. No. 88-1 at 7.

                                       16
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 17 of 34



Dkt. No. 88-1 at 7. In doing so, Defendants argue “that the only

‘actual notice’ about Waters’ sexual misconduct to an ‘appropriate

person’ was when the Appling County Sheriff’s office informed the

School District that Waters was arrested for sexual misconduct

with students.” Id. However, this argument overlooks the various

allegations of sexual misconduct contained in the PSC Report. A

Title IX plaintiff is not required to demonstrate prior knowledge

that a particular student was being abused. Doe v. Sch. Bd. of

Broward Cnty., Fla., 604 F.3d 1248, 1257 (11th Cir. 2010) (“[N]o

circuit has interpreted Gebser’s actual notice requirement so as

to    require   notice   of     the    prior       harassment          of    the   Title    IX

plaintiff herself.”). Instead, actual notice may also be satisfied

where    the    decision-maker        had    notice           of   a   teacher’s      sexual

harassment of students other than the plaintiff. Troup Cnty. Sch.

Dist., 678 F.3d at 1260. Here, the PSC Report indicated that

multiple     students    had    alleged          that    Waters        had   touched       them

inappropriately.      Moreover,       the    report       indicated          at    least    one

student was      credible      and    at    least       one    official      believed       the

students were truthful. A reasonable juror could conclude that the

PSC Report was sufficient to alert A.C.S.D. to the possibility of

future sexual harassment by Waters.

       Yet, Defendants also suggest that Plaintiffs’ attempt to

fashion “actual notice” from the 2009 allegations of inappropriate

touching should fail because Waters was in another school district

                                            17
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 18 of 34



at that time. Dkt. No. 108 at 1. Defendants take issue with the

fact that the prior allegations arose from students at Camden

County—“none of whom were in the Appling County School District at

the time those allegations were made.” Id. at 5. However, “actual

notice” for Title IX liability can still be found where a decision-

maker’s notice comes only from prior allegations at a different

institution. See Williams v. Bd. of Regents of the Univ. Sys. of

Ga., 477 F.3d 1282, 1288–90, 1294 (11th Cir. 2007). For example,

in Williams, the Eleventh Circuit held that a Title IX plaintiff

who suffered a violent sexual assault in a basketball player’s

dorm room sufficiently alleged actual notice on behalf of the

university   and    its   athletic   department    based   on   allegations

received from the basketball player’s prior university. Id. at

1294–95. Relevant to the Court’s analysis of actual notice was the

player’s alleged prior sexual harassment of a female store clerk

and employees at the player’s former institution, which were both

out-of-state incidents occurring two years before the plaintiff’s

assault. Id.

     Further, Defendants contend the PSC Report does not provide

actual   notice    because   “law    enforcement   had   investigated   and

cleared Waters of the allegations of sexual touching of students

while Waters was in Camden County.” Dkt. No. 88-1 at 11 (emphasis

added). Thus, according to Defendants, “there was no ‘actual

notice’ of sexual misconduct by Waters in Camden County” prior to

                                      18
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 19 of 34



A.C.S.D.’s hiring him. Id. As a preliminary matter, nothing in the

PSC Report indicates that Waters was cleared of the inappropriate

touching allegations against him. At most, the PSC Report concluded

there   was    insufficient        evidence      to     pursue   criminal   charges.

Drawing all inferences in favor of Plaintiffs, the PSC Report

indicated     at     least   one     of    the   allegations      was    credible.   A

reasonable juror could infer that Waters was not cleared—as in

exonerated—from the inappropriate touching charges leveled against

him. Moreover, allegations of sexual misconduct, standing alone,

may be sufficient to establish Title IX actual notice. Broward,

604 F.3d at 1259. As the Eleventh Circuit made clear in Broward,

it is not “determinative of the School Board’s liability that the

results of [prior] investigations were ultimately inconclusive.”

Id. Contrary to Defendants’ argument, conclusive findings of prior

sexual misconduct are not required to establish liability. Even if

prior complaints by other students are not clearly credible, at

some point “a supervisory school official knows . . . that a school

employee is a substantial risk to sexually abuse children.” Id.

Here,   a   reasonable       jury     could      find    that    A.C.S.D.   had   such

knowledge. The complaints contained in the PSC Report, when viewed

collectively, document multiple allegations of sexual assault—one

of which the law enforcement investigator found likely to be

credible.     Dkt.    No.    102-5    at    2-3.   The    fact    that   these    prior



                                            19
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 20 of 34



incidents were unconfirmed cannot, as a matter of law, absolve the

School Board of Title IX liability. Broward, 604 F.3d at 1259.

                             2. Deliberate Indifference

       In addition to requiring that an appropriate person have

actual notice of the teacher’s misconduct, a Title IX plaintiff

must show that the official was deliberately indifferent to that

misconduct. Id. Defendants claim that Plaintiffs have also failed

to demonstrate that the district was deliberately indifferent.

Dkt. No. 88-1 at 9. In response, Plaintiffs argue that the district

was deliberately indifferent because it did “absolutely nothing”

in response to the numerous allegations made against Waters in the

PSC Report. Dkt. No. 102 at 16.

       Deliberate      indifference       will   be    found    only   if    a   school

district’s “response to the harassment or lack thereof is clearly

unreasonable in light of the known circumstances.” Davis, 526 U.S.

at 648. Previous Eleventh Circuit decisions demonstrate that a

“reasonable response to sexual harassment may include corrective

action such as monitoring and admonishing an accused teacher or

student      despite     the     inconclusive         nature    of     the   school's

investigation into the misconduct.” Broward, 604 F.3d at 1262

(citing Sauls v. Pierce Cnty. Sch. Dist., 399 F.3d 1279, 1285 (11th

Cir. 2005) and Davis, 233 F.3d at 1373–74). However, a failure to

take   any    action    in     response    to    reports   of    harassment      could

constitute deliberate indifference. Davis, 526 U.S. at 654; Hurt

                                           20
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 21 of 34



v. Shelby Cnty. Bd. of Educ., 198 F. Supp. 3d 1293, 1322 (N.D.

Ala. 2016) (“[A] school board's failure to monitor or admonish an

educator in response to a series of inconclusive investigations

could create a jury question on deliberate indifference.”).

       In moving for summary judgment, Defendants do not contest

that    additional         monitoring    was    not   placed   on   Waters.    Nor   do

Defendants dispute that they took no measures to circumscribe

Water’s personal or isolated interactions with students. Instead,

Defendants argue that its reliance on two separate investigations

by    the     PSC    and    Camden    County     cannot    constitute    deliberate

indifference as a matter of law. Dkt. No. 88-1 at 11. Accordingly,

Defendants insist “there is no evidence that any investigation by

the District would have yielded a different result.” Dkt. No. 108

at 4. Simply put, Defendants argue that “mere speculation does not

create an issue of fact.” Dkt. No. 88-1 at 11.

       Although it would be merely speculative to conclude that a

perfect investigation and more vigorous response to the complaints

would have prevented Plaintiffs’ sexual assault, that is not the

inquiry here. At this stage, the Court must determine only whether

a jury, as a matter of law, “could not find that [defendant]’s

response to the [prior] complaints was clearly unreasonable under

the known circumstances.” Broward, 604 F.3d at 1260. Viewing the

facts    in    the    light    most     favorable     to   Plaintiffs,   the    Court

concludes that a material issue of fact has been raised as to

                                           21
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 22 of 34



whether A.C.S.D. was deliberately indifferent to Water’s alleged

sexual   misconduct.     If   A.C.S.D    had    actual   notice    of    multiple

allegations against Waters for inappropriate touching, its failure

to institute any corrective measures aimed at ferreting out the

possibility of Water’s sexual harassment of his students could

constitute deliberate indifference. Id. at 1261. A reasonable jury

could find that A.C.S.D.’s decision was clearly unreasonable in

light of the known circumstances. Therefore, Defendants’ Motion

for Summary judgment as to Plaintiffs’ Title IX claim is DENIED.

                   b. Section 1983 Municipal Liability

     Plaintiffs also claim that A.C.S.D. is liable for Plaintiffs’

injuries   under    42   U.S.C.   §   1983.    Dkt.   No.   102   at    20.   As   a

preliminary note, Title IX and section 1983 are different statutes.

Hill v. Cundiff, 797 F.3d 948, 976 (11th Cir. 2015). The Court’s

resolution of Plaintiffs’ Title IX suit does not dictate the result

of a separate section 1983 analysis. The standards for establishing

liability under each mechanism varies to a certain degree. See

Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 256 (2009).

Under Title IX, for instance, a plaintiff can establish school

district   liability     by   showing    an    appropriate   school      official

responded to actual notice of sexual harassment with deliberate

indifference. Hill, 797 F.3d at 976. However, a plaintiff bringing

a similar section 1983 claim must show a municipal custom, policy,

or practice caused the harassment. Id.

                                        22
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 23 of 34



     Here, Plaintiffs alleges that A.C.S.D. violated their rights

under the Due Process Clause of the Fourteenth Amendment.           Dkt.

No. 1 ¶ 82. Importantly, municipal entities such as A.C.S.D. cannot

be held liable under section 1983 for the acts of their employees

based on a theory of respondeat superior. Broward, 604 F.3d at

1263. Instead, “municipal liability is limited to action for which

the municipality is actually responsible.” Pembaur v. City of

Cincinnati, 475 U.S. 469, 479–80 (1986). Thus, there are three

ways Plaintiff can establish municipal liability: (1) identify an

official policy; (2) identify an unofficial custom or practice

that is “is so permanent and well settled as to constitute a custom

and usage with the force of law”; or (3) identify a municipal

official   with   final     policymaking   authority   whose   individual

decision   violated   the    plaintiff’s   constitutional   rights. See

Cuesta v. Sch. Bd. of Miami-Dade Cnty., Fla., 285 F.3d 962, 966,

968 (11th Cir. 2002).

     Here, Plaintiffs assert only that “the egregious conduct of

the school officials rises to the level of a ‘custom, practice or

policy’ under 42 U.S.C. § 1983.” Dkt. No. 102 at 21. Plaintiffs

contend that the August 2014 incident, coupled with the allegations

found within the PSC Report, demonstrates “repetitive multi-year

conduct” that rises to the level of a custom on behalf of A.C.S.D.

Id. at 22. However, Plaintiffs mischaracterize the custom at issue.

“To prove § 1983 liability against a municipality based on custom,

                                    23
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 24 of 34



a plaintiff must establish a widespread practice that, ‘although

not authorized by written law or express municipal policy, is so

permanent and well settled as to constitute a ‘custom or usage’

with the force of law.’” Griffin v. City of Opa–Locka, 261 F.3d

1295, 1308 (11th Cir. 2001). Moreover, “if the municipality tacitly

authorizes   the   constitutional    deprivations   committed    by   its

employees or routinely displays deliberate indifference to the

consequences of acts of misconduct by its employees, then the

municipality’s failure to take corrective actions can rise to the

level of a custom or policy.” Hackett v. Fulton Cnty. Sch. Dist.,

238 F. Supp. 2d 1330, 1362 (N.D. Ga. 2002) (citing Griffin, 261

F.3d at 1308 (11th Cir. 2001)) (emphasis added).

     Plaintiffs have not demonstrated that A.C.S.D. had a custom

of routinely ignoring complaints of sexual harassment within its

school district. Plaintiffs cite to Williams v. Fulton County

School District to show establishment of a custom. 181 F. Supp. 3d

1089, 1122 (N.D. Ga. 2016). In Williams, the district court held

that a plaintiff had sufficiently alleged a custom existed where

eight students submitted at least ten different reports of abuse

to the principal within a period of two years. Id. The Williams

plaintiff alleged that the school district was aware that a teacher

had been hurting children for many years yet allowed the teacher

to remain at the school without any reprimand. Id. Further, the

Williams plaintiff submitted that the district repeatedly failed

                                    24
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 25 of 34



to intervene and even shielded the teacher from any consequences

through a pattern of intimidation and dismissiveness towards those

who reported misconduct. Id. at 1129. As such, the court had little

trouble    concluding    such   allegations   demonstrated     a   persistent

failure to take disciplinary action when confronted with repeated

abuse.

       Here, unlike Williams, Plaintiffs have not demonstrated a

multi-year pattern of sexual assault occurring at A.C.S.D. For

one, the original complaints contained in the PSC Report were not

submitted to A.C.S.D.; the school district had only after-the-fact

knowledge of those complaints as part of the screening conducted

during Waters’ hiring process. Thus, A.C.S.D. had no chance to

correct (or fail to correct) any employee misconduct at that time

because Waters was not an employee of the district. 10

       Further, while the August 2014 complaint from Ms. Brinkley

was brought to A.C.S.D. school officials, the investigation and

response taken by Defendants differed vastly from the Williams


10It seems that Plaintiffs take issue with A.C.S.D.’s decision to hire Waters
despite the allegations contained in the PSC Report. See, e.g., Dkt. No. 102 at
1-2 (“[T]he district simply buried its head in the sand and ignored this
information that it was likely hiring a sexual predator.”). While a single
policymaking decision such as hiring an employee can serve as the basis for
municipal liability under some circumstances, Plaintiffs have not alleged or
submitted any argument for a theory of final policymaker liability. Without
argument from Plaintiffs for this separate theory of liability, the Court will
not consider whether liability is warranted on its own—especially since the
Supreme Court has been particularly cautious in extending municipal liability
to claims based on an allegedly inadequate hiring process. Bd. of Cnty. Comm’rs
v. Brown, 520 U.S. 397, 410, (1997) (observing that such claims “pose the
greatest risk that a municipality will be held liable for an injury that it did
not cause.”).


                                      25
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 26 of 34



principal’s dismissiveness. No reasonable juror could conclude

that the prompt investigation and directive letter issued to Waters

amounted to “tacit authorization” of Waters conduct by A.C.S.D.

Hackett, 238 F. Supp. 2d at 1365 (holding that tacit approval

derives   from   a   district’s   repeated      “failure   to   correct    the

problem”). The PSC Report and the August 2014 incident do not

establish    that     A.C.S.D.      routinely      displayed      deliberate

indifference to acts of misconduct by its employees. Plaintiffs

have not shown a “persistent failure to take disciplinary action

against [Waters]” to support “the inference that a municipality

has ratified conduct, thereby establishing a ‘custom’ within the

meaning of Monell.” Fundiller v. City of Cooper City, 777 F.2d

1436, 1443 (11th Cir. 1985) (citing Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658 (1978)). As such, municipal

liability based on an unofficial custom or practice must fail.

Summary judgment is GRANTED as to this claim against A.C.S.D.

                 c. Section 1983 Individual Liability

     Plaintiffs further contend that Defendants Copeland and Starr

are individually liable pursuant to section 1983. Dkt. No. 102 at

23. It is undisputed that neither Defendant Copeland nor Defendant

Starr   personally   participated    in   any    acts   that    deprived   the

Plaintiffs of their constitutional rights. Instead, Plaintiffs

contend that Starr and Copeland are personally liable as Waters’s

supervisor. Dkt. No. 102 at 21. Both individual Defendants insist

                                    26
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 27 of 34



that they are entitled to qualified immunity on Plaintiffs’ section

1983 claims. Dkt. No. 108 at 10.

       “The    doctrine    of   qualified   immunity   protects   government

officials ‘from liability for civil damages insofar as their

conduct       does   not   violate   clearly   established    statutory     or

constitutional rights of which a reasonable person would have

known.’” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To be entitled to

qualified immunity, a government official must first demonstrate

that “he was acting within the scope of his discretionary authority

when the allegedly wrongful acts occurred.” 11 Rich v. Dollar, 841

F.2d 1558, 1563-64 (11th Cir. 1988) (citations omitted).

       If a defendant satisfies this burden, then the Court must

grant qualified immunity unless the plaintiff can demonstrate: (1)

that the defendant’s alleged actions violated a constitutional or

statutory right; and (2) that such a right was clearly established.

Bogle v. McClure, 332 F.3d 1347, 1355 (11th Cir. 2003). Courts

have the discretion to determine which of these two prongs it will

address first. See Pearson, 555 U.S. at 232; see also Williams v.

Russo, 636 F. App’x 527, 532 (11th Cir. 2016).




11Plaintiffs do not dispute that Defendants were acting within their scope of
discretionary authority when the alleged violations occurred. Dkt. No. 88-1 at
25.

                                       27
    Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 28 of 34



                         1. Constitutional Violation

                             A. Supervisor Liability

       “The standard by which a supervisor is held liable in her

individual capacity for the actions of a subordinate is extremely

rigorous.” Braddy v. Fla. Dep’t of Labor & Emp. Sec., 133 F.3d

797, 802 (11th Cir. 1998). As such, supervisory officials can be

held    liable     under section         1983    actions    for     constitutional

violations    on      two   grounds:      (1)    “the     supervisor     personally

participates in the alleged constitutional violation,” or (2)

“there is a causal connection between the actions of the supervisor

and the alleged constitutional violation.” Id. (quoting Brown v.

Crawford, 906 F.2d 667, 671 (11th Cir. 1990)). The requisite causal

connection    is      established    when       either:    (1)    “a    ‘history   of

widespread abuse puts the responsible supervisor on notice of the

need to correct the alleged deprivations, and he or she fails to

do so,’ or (2) when a supervisor’s ‘improper custom or policy

results in deliberate indifference to constitutional rights.’”

Doe, 604 F.3d at 1266 (quoting Hartley v. Parnell, 193 F.3d 1263,

1269 (11th Cir. 1999)).

       Plaintiffs     suggest     that     a    history    of    widespread   abuse

warrants liability for Defendants Copeland and Starr. Dkt. No. 102

at 22-23. To show widespread abuse, Plaintiffs “must demonstrate

a   history      of    rampant,     flagrant,       obvious,      and    continuous

constitutional violations against students by [Waters] or other

                                          28
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 29 of 34



teachers at [Appling County High School] that went unchecked by

[supervising officials].” Hackett, 238 F. Supp. 2d at 1359. For

example, in Broward, two reports of alleged sexual misconduct

within a year was insufficient to prove a pattern of widespread

abuse occurred under the principal—even though it was enough to

create a jury question for Title IX liability. 604 F.3d at 1267.

However, “[w]hen rights are systematically violated on a near-

daily basis, such abuses are sufficiently egregious to warrant

supervisory liability, even if it is a single ‘bad apple’ engaging

in the repeated pattern of unconstitutional behavior.” Holloman ex

rel. Holloman v. Harland, 370 F.3d 1252, 1294 (11th Cir. 2004);

see also Valdes v. Crosby, 450 F.3d 1231, 1244 (11th Cir. 2006)

(denying summary judgment for a prison supervisor when thirteen

deprivations occurred across the prison over the course of one and

one-half years). Here, Plaintiffs have failed to demonstrate how

widespread abuse of an obvious and rampant nature persisted under

either Defendant’s supervision.

                           i.     Defendant Copeland

       Plaintiffs point to the PSC Report and the August 2014 bedroom

incident to demonstrate the “widespread abuse” that occurred under

the supervision of Defendant Copeland. Dkt. No. 102 at 22. However,

as    Defendants   point   out,    Defendant   Copeland   did   not   become

superintendent until after Waters was hired. Dkt. No. 108 at 11.

Thus, even drawing all inferences in favor of Plaintiffs, the

                                      29
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 30 of 34



evidence does not show that Copeland had any personal knowledge of

the allegations contained in the PSC Report as a supervisor. N.P.

by Perillo v. Sch. Bd. of Okaloosa Cnty., Fla., No. 3:18CV453-MCR-

HTC, 2019 WL 4774037, at *6 (N.D. Fla. Sept. 30, 2019) (dismissing

a claim for supervisor liability because the plaintiff failed to

show an official was a supervisor during the relevant time period

of abuse or had knowledge of any report of abuse). It is undisputed

that Defendant Copeland became aware of the August 2014 complaint

by    Ms.   Brinkley.   However,   that   complaint   was   an   “[i]solated

occurrence[]” and thus cannot demonstrate that sexual misconduct

had become a widespread practice under Copeland’s supervision. See

Broward, 604 F.3d at 1266. Plaintiffs do not meet the exacting

standard     of   supervisory   liability   with   respect   to   Defendant

Copeland.

                             ii.   Defendant Starr

       It is undisputed that Defendant Starr had knowledge of both

the PSC Report and the August 2014 incident. However, only the

August 2014 incident led to an allegation of misconduct under

Defendant Starr’s supervision. Defendant Starr’s knowledge of the

Camden County investigation came from his screening of Water’s PSC

Report, all of which occurred in a different school district

outside of Defendant Starr’s supervision. 12 See N.P. by Perillo,


12Plaintiffs base their assertion of Starr’s section 1983 liability solely on
the theory of supervisory liability through a history of widespread abuse.
Therefore, the Court does not address the possibility of Starr’s section 1983

                                     30
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 31 of 34



2019 WL 4774037, at *9 (dismissing section 1983 supervisory claim

because knowledge of someone else’s prior investigation was an

insufficient basis to infer widespread abuse); see also Dorf v.

City of Evansville, No. 11-CV-351-S, 2012 WL 1440343, at *3 (D.

Wyo. Apr. 22, 2012) (suggesting that, at the very least, a section

1983 plaintiff must show that the defendant was in charge of other

state       actors    during       the   relevant        time     of     the     committed

violations), aff’d sub nom. Dorf v. Bjorklund, 531 F. App’x 836

(10th Cir. 2013). Plaintiffs have not offered any legal authority

for the proposition that a supervisor can be deemed liable for

failing      to     correct    abuse     occurring       outside       of    his   or   her

supervision.

       Moreover, many of the undisputed facts here contradict any

suggestion that Defendant Starr allowed the August 2014 incident

to     go    “unchecked.”       After     conducting        his        own     independent

investigation, Defendant Starr turned the matter over to DFACS.

Dkt. No 108 at 11. On top of that, Defendant Starr also issued a

directive         letter   which    instituted       a    blanket       prohibition     on

discussing personal matters with students. Dkt. No. 102-1 ¶ 43.




liability based on an independent act or omission such as a hiring decision.
Compare Est. of Tilson v. Rockdale Cnty., Ga., No. 1:19-CV-01353-JPB, 2021 WL
913937, at *6 (N.D. Ga. Mar. 10, 2021) (discussing the separate analysis for
holding a supervisor liable based on a decision to hire); see also Bryan Cnty.,
520 U.S. at 410 (distinguishing between liability imposed on the basis of a
hiring decision and liability imposed on other grounds such as a supervisor’s
failure to train).


                                           31
     Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 32 of 34



Furthermore, Starr advised Waters to have no further contact with

Plaintiff Brinkley. Dkt. No. 102-25 at 6. Finally, Starr assigned

a second teacher to be in all of Waters’ classes and to co-advise

the Envirothon team with Waters. Dkt. No. 102-1 ¶¶ 44-45. While

these actions seem to have been ultimately ineffective at stopping

Waters’s misconduct, it does not show a repeated failure to take

action    that   rises     to   the   level    of    a   separate    constitutional

violation under section 1983.

       Even assuming arguendo that Defendant Starr had committed a

constitutional violation, Plaintiffs have failed to show that

Starr’s      supervision    violated     a    clearly      established     right    to

overcome qualified immunity. Although a plaintiff does not “have

to    show   that   the   precise     conduct       in   question    has   been   held

unlawful,” for a federal right to be clearly established, “its

parameters ‘must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right.’”

Williams, 477 F.3d at 1300 (citing Anderson v. Creighton, 483 U.S.

635, 640 (1987)). Plaintiffs have not pointed to a single case

where supervisory liability has attached for complaints of abuse

that occurred beyond the scope of a defendant’s supervision.

Plaintiffs cite to Broward generally for support, but Broward

affirmed a grant of summary judgment to a high school principal

because two prior reports of abuse submitted under his supervision

were    still    insufficient     to    meet    the      “rigorous    standard”    of

                                         32
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 33 of 34



establishing supervisory liability. See Broward, 604 F.3d at 1266-

67.

      Ultimately, Plaintiffs acknowledge that they cannot identify

a factually similar case to overcome qualified immunity, conceding

that “prior factually similar cases to this case are difficult to

locate.” Dkt. No. 102 at 23. Instead, Plaintiffs seek to invoke

the rare principle of obvious clarity, arguing that Starr’s conduct

was so egregious that “any reasonable official would know that his

or her conduct violated the law.” Id. (citing Corbitt v. Vickers,

929 F.3d 1304, 1312 (11th Cir. 2019)).

      To be clear, the inquiry is not whether Waters’ underlying

misconduct was clearly established as a constitutional violation.

Such an approach would contravene the well-established axiom that

a supervisor cannot be held liable under the theory of respondeat

superior. See Gebser, 524 U.S. at 285. Instead, the relevant

inquiry   is    whether       Defendant        Starr’s    supervision,         as     an

independent    act,    was    so   egregious     that    “all     but   the    plainly

incompetent    or     those    who      knowingly     violate     the   law”     would

understand it as unconstitutional. Ashcroft v. Al–Kidd, 563 U.S.

731 (2011). The conduct at issue here does not satisfy this narrow

exception.     If     anything,      cases     like     Broward     indicate        that

Plaintiffs     have    failed      to    sufficiently      demonstrate        that     a

constitutional violation on behalf of Defendant Starr occurred at

all. Defendant Starr is protected by the doctrine of qualified

                                          33
  Case 2:18-cv-00089-LGW-BWC Document 116 Filed 03/31/21 Page 34 of 34



immunity; as such, Defendants’ Motion for Summary Judgment is

GRANTED as to Plaintiffs’ claims for section 1983 supervisory

liability.

                                 CONCLUSION

     For   the    above    reasons,    Defendants’   Motion   for   Summary

Judgment, dkt. no. 88, is GRANTED in part and DENIED in part.          The

motion is GRANTED as to Plaintiffs’ section 1983 claims against

Defendants A.C.S.D., Starr, and Copeland.            It is DENIED as to

Plaintiffs’      Title    IX   claim   against   A.C.S.D.     Additionally,

Plaintiffs’ Motion to Strike, dkt. no. 113, is DENIED.

     SO ORDERED, this 31st day of March, 2021.




                               HON. LISA GODBEY WOOD, JUDGE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA




                                       34
